Citation Nr: 0832501	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-38 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include arrhythmia, including as due to exposure to Agent 
Orange and including as secondary to an acquired psychiatric 
disability.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Glenn R. Bergmann, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in October 
2004, and a substantive appeal was received in October 2004.  
The veteran testified at a hearing at the RO in February 2004 
and at a Board hearing at the RO in July 2005.

The Board notes that the issues of entitlement to service 
connection for histoplasmosis and a petition to reopen a 
claim of service connection for a prostate problem were 
initially included in the veteran's December 2003 notice of 
disagreement and were addressed in the October 2004 statement 
of the case.  However, the veteran's October 2004 substantive 
appeal expressly limited the appeal to the issues of service 
connection for a heart disability, hearing loss, and tinnitus 
in addition to the claimant's petitions to reopen claims of 
service connection for hypertension and acquired psychiatric 
disability.  Therefore, the other issues are not before the 
Board in this appeal.

This matter was previously before the Board in October 2006.  
At that time, the Board denied the veteran's claims on 
appeal.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2008, the veteran and VA filed a Joint Motion for 
Partial Remand; in this document it is explained that the 
veteran "no longer wishes to appeal that part of the Board's 
decision that determined that he had not submitted new and 
material evidence sufficient to reopen his previously denied 
claims for entitlement to service connection for hypertension 
and for an acquired psychiatric disability."  A July 2008 
Order of the Court granted the joint motion.  The Order 
expressly remanded that part of the Board's October 2006 
decision addressing the issues of entitlement to service 
connection for hearing loss, tinnitus, and a heart 
disability; the appeal as to the remaining issues was 
dismissed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon a review of the June 2008 Joint Motion for Partial 
Remand, the Board finds that further development is required 
to ensure compliance with the Court's associated July 2008 
Order.

The Board observes, as discussed in the June 2008 Joint 
Motion, that the veteran identified a past treating physician 
at his July 2005 Board hearing.  The Board notes, in passing, 
that the veteran was asked later in the Board hearing "do 
you think there's any other medical records from that period 
of time that are available that haven't been obtained?"  The 
veteran replied "No.  I don't think so."  Nevertheless, in 
view of the June 2008 Joint Motion, it appears that the 
veteran now believes that pertinent private medical records 
may, in fact, be available.  Accordingly, appropriate efforts 
to attempt to obtain the private medical records from this 
doctor should be undertaken by VA.

Additionally, the June 2008 Joint Motion discussed that the 
veteran's lay testimony concerning recollections of ringing 
in his ears during service and since service, and as there is 
a current diagnosis, a VA audiology examination is required.  
The Joint Motion explained that "the Board should instruct 
VA, in accordance with VCAA, to provide a thorough and 
detailed medical examination and nexus opinion concerning 
whether Appellant's hearing loss and tinnitus are related to 
service."  

Finally, the June 2008 Joint Motion discusses that "the 
Board failed to adequately explain why a VA medical 
examination or opinion is not required in connection with 
Appellant's heart claim."  In this regard, the Joint Motion 
notes that the veteran's lay testimony together with some of 
the medical evidence suggests the need for a VA medical 
examination to address the etiology of any heart disability.  
In order to ensure compliance with the provisions of the June 
2008 Joint Motion and the July 2008 Court Order, the Board 
believes that a VA examination should be conducted in 
connection with the veteran's claim of entitlement to service 
connection for a heart disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate steps, 
including obtaining clarification and 
requisite authorization from the veteran, 
to obtain private medical records from 
"Dr. O'Gwinn in Lebanon."  If these 
records are not obtainable, it should be 
so noted in the claims file.  In 
accordance with the June 2008 Joint Motion 
for Partial Remand in this case, the Board 
emphasizes that the RO must exhaust all 
reasonable attempts to locate or otherwise 
account for said records and associate 
them with the claims file; such attempts 
should be clearly documented in the claims 
file.

2.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be made available to the 
examiner for review.  Audiological test 
results should be reported.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) that any 
current hearing loss disability and/or 
tinnitus is causally related to the 
veteran's active duty service.  A 
rationale should be provided.

3.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
currently manifested heart disability.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  After examining the 
veteran and reviewing the claims file, the 
examiner should clearly list all current 
heart disabilities and offer an opinion as 
to whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that any current heart disability is 
related to service.  In addressing this 
matter, the examiner should specifically 
address whether any diagnosed heart 
disability is at least as likely as not (a 
50% or higher degree of probability) the 
result of exposure to Agent Orange or 
similar herbicide during service in 
Vietnam.

 4.  Thereafter, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




